Judgment unanimously affirmed. Memorandum: Upon our review of this record, we find no merit to defendant’s claim that the court erred in failing sua sponte to order a competency examination pursuant to CPL 730.30 (1). Although defendant stated at her plea proceedings that she was under the care of a psychiatrist and was taking prescribed medication, defendant did not act in a bizarre, erratic or inappropriate manner. Moreover, upon inquiry by the court, defendant indicated that she understood the nature of the plea proceedings and was aware of her constitutional rights. In addition, there was no indication by defendant’s attorney that she was unable to communicate with counsel or aid in her defense. Although the presentence report indicates that defendant has a history of alcohol and substance abuse and has previously been a patient at several mental institutions, the court need not sua sponte invoke its power to order a psychiatric evaluation where, as here, the record also reveals that defendant was alert, coherent and actively participated in a meaningful way in all hearings before the court (see, People v Swan, 158 AD2d 158; People v Smith, 162 AD2d 954; People v Clickner, 128 AD2d 917, 918-919, lv denied 70 NY2d 644).
We further find that defendant’s sentence was not harsh and excessive. (Appeal from judgment of Supreme Court, Erie County, Kasler, J.—violation of probation.) Present—Callahan, J. P., Denman, Green, Pine and Balio, JJ.